Citation Nr: 1827850	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood. 

2.  Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Baltimore, Maryland has current jurisdiction.  

In the August 2010 rating decision, the RO denied entitlement to service connection for PTSD; however, in light of the evidence of record, including diagnoses of PTSD and an adjustment disorder with depressed mood, the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record fails to show that the Veteran has a current diagnosis of PTSD.  

2.  The competent and credible evidence weighs against finding that the Veteran's adjustment disorder with depressed mood was incurred in or aggravated by his military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was given to the Veteran by letters of February and May 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, and statements of the Veteran.  The Veteran has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence. 

The Veteran underwent a VA examination in July 2010.  The examination report is adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159 (c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303 (b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The term "psychosis" means any of the following disorders listed in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R. § 3.384 (2017).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107 (a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154 (a) (2012).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304 (f), 4.125 (2017) Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, if the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304 (f)(2) (2017).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 304 (f)(3) (2017).

Analysis

The Veteran contends that he has PTSD, which is a result of his military service.

The Veteran reported he experienced reoccurring bad dreams and hearing voices which he believed was due to witnessing troops being killed during an ambush attack and being injured after his jeep flipped over and threw him from the vehicle while he was stationed in Vietnam.  The RO verified the Veteran's reported stressor of terrorist activity with the Joint Services Records Research Center (JSRRC) and scheduled the Veteran for a VA examination.  

In July 2010 the Veteran underwent a VA psychological examination to determine the etiology of the Veteran's claimed PTSD.  The examiner indicated based on review of the medical evidence of record and examination of the Veteran that the Veteran did not exhibit enough symptoms and signs to confirm a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The medical records, including service treatment records, associated with the electronic file reveal no diagnosis of PTSD nor do they note any of the Veteran's reports of depression associated with his active service. 

The Board finds that the evidence weighs against a finding of a current disability for the claimed PTSD.  There is no current diagnosis of record related to PTSD, and the July 2010 VA examiner found no evidence of PTSD.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the Veteran's adjustment disorder with depressed mood, the evidence does not show, nor did the Veteran assert, that the adjustment disorder began during service.  Similarly, service treatment records reflect no complaints, findings, or diagnosis of adjustment disorder.  More importantly, the July 2010 VA examiner diagnosed the Veteran with adjustment disorder with depressed mood and concluded that it is due to the fact that the Veteran is retiring from employment next year and "not linked to [his] [military] service."  As such, service connection for the Veteran's adjustment disorder with depressed mood is not warranted.  

In arriving at this conclusion, the Board has also considered the lay statements submitted by the Veteran, asserting that he suffered from symptoms of PTSD because of his active duty service.  The Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a relationship between a psychiatric disorder and an in-service injury or event is outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the probative value of these lay statements is outweighed by the evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder with depressed mood, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood is denied.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to evaluate the Veteran's claim for a back disorder.

The Veteran has not been afforded a VA examination in regards to his claim for a back disorder.  The competent evidence of records reveal the Veteran has consistently reported that he suffered from a motor vehicle accident in service where he was thrown from his vehicle and reported suffering from back pain since service.  However, there is no medical opinion of record addressing the etiology of the Veteran's back disorder.  Thus the Board finds remand necessary to afford the Veteran a VA examination.

VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  After the development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any back disorder.  The electronic file must be reviewed in conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to opine whether: 

a).  It is at least as likely as not (a 50 percent or higher probability) that the Veteran's back disorder had its onset in or are otherwise related to the Veteran's military service?

The reviewing clinician's opinion must reflect consideration of the Veteran's reports of symptoms during and following service, and the opinion provided cannot be based solely on the absence of in-service or post-service treatment.

Specifically, the examiner's attention is drawn to the Veteran's statements that he suffered a back injury after he was thrown from his jeep during a motor vehicle accident during service.  

3.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) and after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


